POMEROY, Justice
(concurring).
I cannot share the certitude evinced by the majority as to the testator’s intention regarding the ascertainment of the option price of the real estate here in question.
Item III of the will states that the Londonderry Township. property could be purchased by the optionee “at the price set for Pennsylvania Transfer Inheritance Tax purposes within twenty (20) days after said appraisement is made by the Inheritance Tax appraiser.” It is true that the testator was not intending by these words to rely on the appraisal by a particular named individual who then held the office of Inheritance Tax Appraiser, for no person’s name is attached to that official title in the will, but that fact hardly leads to an “inescapable” conclusion, see opinion of the Court at 925, that the testator intended that any other person or persons, such as the Protest Board, could establish the option price. Nor can I agree that the 20 day post-appraisement period for exercising the option was “obviously intended” to include the period following the decision of the Protest Board. (Opinion of the Court, ante at 926). Certainly it can be argued with some degree of plausibility that the inheritance tax “appraiser”, as referred to by the testator, is a person distinct from the Protest Board or any other tribunal which may review the appraisal valuation, and is known to be distinct by anyone with a minimal experience in such matters.
*107For my part, I cannot but conclude that Item III of the will is ambiguous, and could mean either the appraisal figure initially arrived at by the inheritance tax appraiser or the appraisal figure finally established for Pennsylvania inheritance tax purposes, whether that figure be that of the appraiser or a reviewing body such as the Protest Board or a court. Stated another way, the term “inheritance tax appraiser” could as well refer to the entire machinery or process for determining the tax as to a single official in the process. In the absence of any extrinsic evidence to the contrary, it seems to me more reasonable to conclude that, had he thought about it, the testator would have intended the tax appraisal as finally determined to be the figure which should govern. Such a final figure would be the one which would return a fair value to the estate if the option were exercised, and at the same time would be a figure which would neither bestow a windfall upon nor exact a penalty from the optionee, depending upon whether the initial appraisal figure was low or high.
In light of these considerations, I concur in the affirmance of the trial court’s decree.